Mr. Justice Van Orsdel
delivered the opinion of the Court:
The only error assigned worthy of consideration relates to the question whether or not the place thus conducted by plaintiff in error was a mercantile or manufacturing establishment. We think the evidence shows that she conducted a manufacturing establishment. It is not easy to define just what constitutes manufacture. It may, however, be defined to consist not alone of converting raw material into the manufactured article, hut of converting a manufactured article into a different product. In Tide Water Oil Co. v. United States, 171 U. S. 210, 43 L. ed. 139, 18 Sup. Ct. Rep. 837, the word “manufacture” is defined as follows: “The primary meaning of the word ‘manufacture’ is something made by hand, as distinguished from a natural growth; but as machinery has largely supplanted this primitive method, the word is now ordinarily used to denote an article upon the material of which labor has been expended to make the finished product. Ordinarily the article so manufactured takes a different form, or at least subserves a different purpose from the original materials; and usually it is given a different name. Raw materials may be and often are subjected to successive processes of manufacture, each one of which is complete in itself, but several of which may be required to make the final product. Thus, logs are first manufactured into hoards, planks, joists, scantlings, etc., and then by entirely different processes are fashioned into boxes, furniture, doors, window sashes, trimmings, and the thousand and one articles manufactured wholly or in part of wood. The steel spring of a watch is made ultimately from iron ore, but by a large number of processes or transformations, each successive step in which is a distinct process of manufacture, and for which the article so manufactured receives a different name.”
*79In the present case, in order to constitute plaintiff in error a manufacturer of dresses, it is not necessary that she should weave the cloth that enters into the finished article. The material entering into the finished product may pass through many stages of manufacture before the completed article is produced. These various steps employed in making the cloth and other articles entering into a dress constitute manufacture, just as the conversion of the cloth and trimmings into a dress likewise constitutes manufacture.
But it is not to be understood that everyone who may be employed to make a dress within the District of Columbia comes within the limitations of the statute. The act applies only to manufacturing establishments. The word “establishment” in this connection has a well-defined meaning. It is a place devoted, as in the present case, to dressmaking, — a place where the public is invited to come and have its work done, — ■ a fixed place where plaintiff in error conducted her business,— as distinguished from a mere itinerant dressmaker who maintains no fixed place in which to conduct her business.
The term “mercantile establishment” may be said to refer to a place where the buying and selling of articles of merchandise as an employment is conducted. “It implies operations conducted with a view of realizing the profits which come from skilful purchase, barter, speculation, and sale.” Graham v. Hendricks, 22 La. Ann. 523.
It is clear, we think, that plaintiff in error was engaged in the business of manufacturing, but was not conducting a mercantile establishment. The goods she purchased and kept in her place of business were not kept there for sale, but to be used in the manufacture of dresses. In a case closely analogous (State v. West, 34 Mo. 424) the court said: “One who manufactures and supplies goods alone to the previous order of his customers, although he keeps on hand, but not for sale,' the materials from which the manufactured articles are produced, is not a merchant within the meaning of the statute. The facts agreed in this case show that the business of the appellant con*80sisted exclusively in fabricating suits and parts .of suits of clothing for his customers, upon their previous orders. He was a manufacturer, and not a merchant.”
It is not important that plaintiff in error may have occasionally shipped dresses to North Carolina, where they were sold. These transactions were not different in legal effect from the sale of manufactured dresses to those for whom they were made to order. There is no evidence that she purchased goods and subsequently sold them for profit or speculation. They all entered into the articles manufactured. Her profit accrued not through mercantile transactions, but from manufacturing the product sold.
The contention is without merit that the information is defective in that it charged plaintiff in error in á single count with operating both a manufacturing and a mercantile establishment. It is elementary that .two crimes cannot be charged in the same count, but here only one crime is charged; namely, the requiring of female employees to work not more than eight hours a day. The statute enumerates a number of conditions under which the crime may be committed, one, at least, of which must be shown to exist before the charge can be sustained; but more than one of the conditions may exist in a given case. It is competent, therefore, to allege any number or all of the conditions enumerated, any one of which, if proved, being sufficient to establish the commission of the single offense defined in the statute.
The evidence is amply sufficient to support the verdict of the jury finding plaintiff in error guilty of the commission of the offenses charged in the first, third, and fourth counts of the information. The judgment is affirmed, with costs.

Affirmed.

, A petition for the allowance of an appeal to the Supreme Court of the United States was denied November 13, 1915.